PER CURIAM.
Came John T. Metcalf, United States Attorney for the Eastern District of Kentucky, and moved the Court to docket and dismiss the appeal in this case, for the reason that'the appellants have not perfected same, and the parties having indicated, by counsel, that they desire to take no further steps in the appeal of this case, and the Court being advised;
It is ordered and adjudged that this case be and the same is hereby docketed and dismissed at the cost of the appellants, Es-till Barnett, Taylor Barnett, Donald Strong, French Combs, M. C. Noble, R. B. Barnett, W. J. Turner, Thomas Haddix, F. M. Miller and Farris Hays.'